



AMENDMENT TO SECOND AMENDED AND RESTATED
EXECUTIVE RESTRICTIVE COVENANT AND SEVERANCE AGREEMENT
THIS AMENDMENT (“Amendment”) is made effective as of July 25, 2018 (the
“Effective Date”) by and among Axalta Coating Systems Ltd., a Bermuda exempted
limited liability company (the “Company” and as the context requires the Company
shall include the Company’s subsidiaries), Axalta Coating Systems, LLC, a
Delaware limited liability company, and Charles W. Shaver (“Executive”)
(collectively, the “Parties”).
WHEREAS, Executive has provided notice of his resignation as Chief Executive
Officer and President of the Company, with such termination to be effective as
of 11:59PM on September 3, 2018; and
WHEREAS, the Parties desire to amend the Second Amended and Restated Executive
Restrictive Covenant and Severance Agreement, with an effective date of February
20, 2018, by and among the Parties (the “Agreement”).
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:
1.This Amendment shall become effective at the Effective Date.
2.Capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Agreement.
3.Section 2(c) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(c)    Other Terminations. Upon Executive’s termination of employment for any
reason other than as set forth in Section 2(a) and Section 2(b), the Company
shall not have any other or further obligations to Executive under this
Agreement (including any financial obligations) except that Executive shall be
entitled to receive (i) Executive’s fully earned but unpaid base salary, through
the date of termination at the rate then in effect (ii) all other amounts or
benefits to which Executive is entitled under any compensation, retirement or
benefit plan or practice of the Company at the time of termination in accordance
with the terms of such plans or practices, including, without limitation, any
continuation of benefits required by COBRA or applicable law, and (iii) if
Executive remains employed until 11:59PM on September 3, 2018, and his
employment terminates at such time in accordance with Executive’s letter of
resignation dated July 25, 2018, the following: (A) the Company shall pay to
Executive a pro-rated annual bonus equal to 246/365 (67.39%) of the 2018 annual
bonus that Executive would have earned had Executive’s employment not
terminated, based on the Company’s actual performance for the full year and
Executive’s individual performance through the termination date, and paid at the
same time the 2018 annual bonuses are paid to the Company’s executives, (B) all
of Executive’s Company stock options that are vested and unexercised as of the
date of termination shall remain exercisable until the earlier of (1) the second
anniversary of the date Executive is no longer serving as an employee, director
or consultant of the Company, and (2) the date the stock option would have
expired had Executive’s employment not terminated, (C) if the Board removes
Executive from the Board without his consent before the date his stock options,
restricted stock and/or performance share awards would have vested in 2019 had
he remained on the Board, such awards shall vest to the same extent (and at the
same time) as if he had remained





--------------------------------------------------------------------------------





on the Board through such vesting dates in 2019, and (D) the Company shall
continue to pay Mr. Shaver’s dues to the Union League in Philadelphia, which is
used for Company events, as long as he remains on the Board.”
4.For avoidance of doubt, nothing in Section 2(e) of the Agreement shall affect
Executive’s entitlement to receive compensation for his continuing service on
the Board or in a consulting capacity after termination of his employment with
the Company.
5.Section 2(g) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(g)    Return of the Company’s Property. If Executive’s employment is
terminated for any reason, the Company shall have the right, at its option, to
require Executive to vacate his office prior to or on the effective date of
termination and to cease all activities as an officer or employee on the
Company’s behalf. Upon the termination of his employment in any manner,
Executive shall immediately surrender to the Company all lists, books and
records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company;
provided, however, that, notwithstanding anything contained in the Agreement to
the contrary, if Executive remains employed until 11:59PM on September 3, 2018,
and his employment terminates at such time in accordance with Executive’s letter
of resignation dated July 25, 2018, Executive shall be allowed to retain his
Company-provided computer and telecommunications equipment, access to the
Company’s corporate headquarters, and access to Company e-mail and data
reasonably necessary for him to effectively fulfill has obligations on the Board
so long as he is serving on the Board.”
6.The fourth sentence of Section 10 of the Agreement is hereby amended and
restated in its entirety to read as follows:
“Upon termination of Executive’s employment for any reason, Executive shall be
deemed to have resigned from all offices, if any, then held with the Company or
any of its Affiliates, but shall not be deemed to have resigned from the Board,
the Executive Committee, or his positions as Chairman of the Board or Chair of
the Executive Committee.”
7.Except as expressly amended hereby, the Agreement shall remain in full force
and effect in accordance with its original terms.
8.The Agreement, as amended by this Amendment, embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. Except as specifically
modified herein, the Agreement shall continue in full force and effect in
accordance with all of the terms and conditions thereof, including in respect of
the governing law.


(Signature Page Follows)




2
US\MASLARA\10735516.3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date and year first above written.


Executive




/s/ Charles W. Shaver    
Charles W. Shaver






Axalta Coating Systems Ltd.




By: /s/ Michael Finn            
Name: Michael Finn            
Title: SVP, General Counsel        




Axalta Coating Systems, LLC






By: /s/ Michael Finn            
Name: Michael Finn            
Title: SVP, General Counsel        


                









